Citation Nr: 1822231	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  16-24 664	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an effective date earlier than January 16, 2017, for the grant of service connection for lumbosacral strain, currently rated 40 percent disabling.

3.  Entitlement to an effective date earlier than January 16, 2017, for the grant of service connection for left rotator cuff tear with tendonitis, currently rated 20 percent disabling.

4.  Entitlement to an effective date earlier than January 16, 2017, for the grant of service connection for left knee tendonitis, currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 29 to July 19, 2002, from March 2003 to February 2004 and from January 2005 to March 2013.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board has advanced the Veteran's appeal on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  38 U.S.C. § 7107 (a)(2) (2012).

The effective date issues are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

FINDINGS OF FACT

On April 2, 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of the appeal of entitlement to service connection for bilateral hearing loss is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to service connection for bilateral hearing loss by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn his appeal with regard to the issue of service connection for bilateral hearing loss and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to service connection for bilateral hearing loss, and it is dismissed.


ORDER

Service connection for bilateral hearing loss is dismissed.


REMAND

In an April 2017 rating decision, service connection was established for lumbosacral strain (40%), left rotator cuff tear with tendonitis (20%), and left knee tendonitis (10%), all effective January 16, 2017.  In April 2017, the Veteran submitted a notice of disagreement (VA Form 21-0958) with regard to the effective date assigned.  While such notice of disagreement was acknowledged in May 2017 VA Correspondence, to date a statement of the case has not been issued.  Thus, remand is necessary for issuance of a statement of the case per Manlincon v. West, 12 Vet. App. 238 (1999).  


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c).  Expedited handling is requested.)

Issue a statement of the case to the Veteran with regard to the issues of entitlement to earlier effective dates for the grant of service connection for lumbosacral strain, left rotator cuff tear with tendonitis, and left knee tendonitis.  These issues should only be certified to the Board if a timely substantive appeal is received.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



		
ERIC S. LEBOFF
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


